Title: To James Madison from George Lee Turberville, 28 January 1793
From: Turberville, George Lee
To: Madison, James


My very dear Friend,
Jany. 28th. 1793. Richmond County Virginia
Your favor of December 2d. last past reached me in 22 days, for which receive my thanks, a severe fit of the Gout has deprived me of the use of my Limbs ever since, tho’, thank heaven the mildness of the Winter, surpassing every thing the Memory of Man ever knew in this Country is again bringing me about. Mild as the Winter has been, no Snow having as yet ever whiten’d the ground, & very little frost, Still it has been fatal to numbers more hearty young men & greater numbers of people having gone off precipitately with violent peripneumonies than were ever known—before, three Physicians have gone off & Doctor Jones (who I hope will be with you in Congress from this District) has had a narrow escape & is just recovering. So much for the events of the neighbourhood.
The French Republic is in my opinion confirmed—the Potentates allied agt. France will be puzzled to bring into the Field, a Force adequate to that of the last year, & the French Nation, now a Nation of soldiers, will be better prepared to withstand their attack, they are more united, & less Factious too. The Fate of human nature is involved in Europe at least in the Event of the French Revolution, & I do think that we may now without the Spirit of Prophecy predict, that the Reign of Despotism in whatever form it may appear in Europe will scarcely survive the 18th. Century. America may rejoice, & plume herself in the idea of having made the Rent in the great Curtain that withheld the light from human nature by her exertions she let in the day & the Rights of Man became legible & intellegible to a shakled World. O may her future Conduct be alike serviceable to human nature, if the same spirit reigned in the bosoms of our Eastern Bretheren, that inspired their Breasts in 1776. & 1777. when their Members in Congress rose & with true Patriotic virtue assented to a sacrifice of their Fortunes in the Bestruction [sic] of Boston for the good of the Common Cause, we shou’d not Now see Assumption schemes, endless Funding Schemes, & Factious acts to aggrandize the Few at the expence of the great mass of the People prevalent in almost every debate, & Visible in almost every Act of Congress.
I mean to be in the next Assembly & my Object is to carry a Remonstrance in the most solemn Mode from this State to Congress, in which our sister States shall be invited to concur, having real justice & the evident good of all our Citizens (that is the honest & disinterested ones) for its object I cannot but hope it will generally avail, & in order to compass it, I cou’d wish to possess if it can be had an Authentic Statement of the Public Paper interest, funded, Bank—&c &c—and also as accurate a state of the sources from which the Revenue that supports this mass of Paper wealth is drawn—for I am well assured, that 9/10ths. of the Paper are in the hands of Persons north of Susquehanhah, & 7/8ths. of the Revenue is raised from the Labour on the South of that River—it is impossible to give you even the outline of what I contemplate in a letter, but if you can repose a confidence in me to furnish me with the Statements above mentioned I give you my word they shall not be acted upon before we ⟨meet?⟩ & if it is not possible for you to come down amongs⟨t us⟩ next summer, I will most certainly spend a few days with you when you shall appoint in order to confer upon the undertaking that I do assure you is now uppermost in my mind.
A Recurrence to fundamental principles is Absolutely necessary upon all occasions if we mean to continue a free people, how fortunate for us it wou’d be if every man cou’d be brought, to feel precisely as he did in 1777. & 1778, much I fear that no people ever suffered a greater chang⟨e⟩ in the Same space of time, than those of our Fellow Citizens in the U. S. who reside on the North of susquehannah have done in 17 years last past. My Paper is out—I write in bed—near Midnight, excuse the incoherent scrawl, thank heaven my dear Wife has mended surprizingly, altho within a few days the two abcesses have become connected & the Syringe throws water near 8 inches thro’ ⟨the⟩ side—from hole to hole, My little Boy often talks of you he is now asleep. Mrs. T. join⟨s⟩ in best Affection, & beleive me to remain with real regard & respect Yrs. very sincerely
George Lee Turberville
